Mr. Justice Psay
delivered the opinion of the court.
This cause comes upon a writ of error to the circuit court of the county of Monroe.
The action in the court below was debt upon a judgment. The defendant pleaded payment to a third person by direction of the plaintiffs through Daniel W. Wright, their attorney.
The plaintiffs reply, that Daniel W. Wright had no authority from them to give the direction set forth in the plea of the defendant, and that they never gave any such direction through him, and tender an issue to the country, in which the defendant joins.
The jury find this issue for the defendant, and a judgment is rendered thereon by the court, that he go hence, &c., and that he recover, &c.
*864It is contended the court erred in rendering this judgment, because there was a misjoinder of issue, or an immaterial issue.
This issue was tendered by the plaintiffs and if the ground they contended for should be sustained, then judgment should be rendered against them for their discontinuance. But the statute, which declares “ That no judgment after a verdict of twelve men shall be stayed or reversed for any mispleading, insufficient pleading, discontinuance, or misjoining of issue,” directs the disposition of the present case.
The judgment in the court below must be affirmed with costs.